Title: From George Washington to William Bailey, 22 November 1785
From: Washington, George
To: Bailey, William



Sir,
Mount Vernon 22d Novr 1785.

I have received your favor of the 19th. The expensive manner in which my Nephews are proceeding at George Town, added to some other considerations, have determined me to remove them from the Academy at that place, to Alexandria.
I have already for about fourteen months residence, paid to Mr Stoddart & yourself £125.11.0 on their Accot; & it appears from your letter of the above date, that for near half that time, they are yet owing for Board—& have an Accot besides for cloathing; & these too almost independent of their schooling. I am Sir Yr Obt hble Servt

G: Washington

